DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 2/7/22 is acknowledged. 
The traversal is on the grounds that the restriction is not properly defined as three different inventions because both Groups I-II (Claims 1-17) should be drawn to the same class and subclass in order to withdraw the Restriction Requirement as the limitations of independent Claim 1 (Group I), independent Claim 11 (Group II) are similarly disclosed for the same or overlapping search and the same logic without incurring any burden. This is not found persuasive because the examiner has established a prima facie case, which is indicated under MPEP § 806.05(e) but being ignored by the applicants, that the inventions of Groups I-II each have a separate status in the art and clearly have a separate field of search which would be non-coextensive while creating a burden for each search of each invention.  Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (as indicated in the OA dated 1/18/19) mandates different fields of search with the associated concomitant hundreds to thousands of patent and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner. Applicant has not established that the inventions I-II are not distinct.  The requirement is still deemed proper and is therefore made FINAL.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/22.
An OA on the merits of claims 1-10 as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 appear to be incomplete, since the scope of the claims directed to a system and claims above recites “spacing means “in term of sliding plates or guide rollers (see claim 9, line 1-7) and “ positioning means” in term of wedges and shim plates (see claim 10, lines 1-5)   but no interconnect them to the system structures set forth in the base claim 1, therefore claim 9-10  appear to be incomplete.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interconnection with the rest of the structural elements in the base claim 1 in order to form a working system.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawasaki et al (5661894).
Kawasaki et al discloses the claimed system for assembling a generator of a wind turbine, wherein the generator comprises a rotor and a stator, the system comprising: 
a vertical assembly device A configured to be connected to the rotor and the stator, the vertical assembly device being configured to guide the rotor in parallel and coaxially aligned with the stator during assembly of the generator (see Fig. 2, 30/32), 
the vertical assembly device comprising: 
a first assembly element 32 configured to be coupled to the rotor (see Fig.2); 
a second assembly element 10/11/14 configured to be coupled to the stator; and 
a guide 31 configured to guide the first assembly element with the second assembly element such that the rotor is parallel and coaxially aligned with the stator (see Fig. 2).  Therefore the above limitations is satisfied by the prior art to Kawasaki et al (embodiment of combination of Fig. 1-2).
“Note that the preamble recites” for assembling a generator of a wind turbine, wherein the generator comprises a rotor and a stator” is intended used which do not further limit the structural of the system.


    PNG
    media_image1.png
    532
    511
    media_image1.png
    Greyscale


As applied to claim 2, refer to col. 4, lines 45-47.
Limitation of claims 4-5 is also met by the above where 31 is a linear guide and radial adjust 31b or 32.
As applied to claim 6, refer to 31a/31b for teaching of angular element.
As applied to claims 7-8, refer to 10/11/14 for the support recites in the above claims.
As applied to claim 10 refer to other related embodiment of Figs.1A-1C for the teaching of position means 10 having protrusion upwardly therefrom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al in view of Hu et al (CN109698587).
As applied to claim 3, the Kawasaki et al in silent regarding the claimed” wherein the second assembly element comprises an outer tube, and wherein the first assembly element comprises an inner tube that is coaxially arranged and longitudinally movable within the outer tube” the Hu et al teaches such (see Fig. 3, depicts that the second element assembly includes an outer tube 2, and wherein the first assembly element comprises an inner tube 1 that is coaxially arranged and longitudinally movable within the outer tube, respectively).  Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to incorporate such teaching as noted above onto invention of Kawasaki in order to form a desire assembly device by utilizing the known and available concept.   The motivation for the combination can be obtain by either reference above since they are in a same endeavor field invention (e.g., motor or generator assembly system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt